FIRST DIVISION
                               DOYLE, C. J.,
                         PHIPPS, P. J, and BOGGS, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 September 22, 2015




In the Court of Appeals of Georgia
 A15A1467. CRUZ et al. v. PAREDES.                                           DO-071

      DOYLE, Chief Judge.

      We granted the application for discretionary appeal filed by Ruben J. Cruz and

James Janarious, former counsel for the claimant (hereinafter “former counsel”) in

this workers’ compensation case. Former counsel appeal the superior court’s order

reversing the decision of the appellate division of the State Board of Workers’

Compensation (“the Board”), which had adopted the decision of the administrative

law judge (“ALJ”) approving the attorney fee contract between the claimant and his

former counsel. Former counsel contend that the superior court applied the wrong

standard of review and erroneously interpreted the attorney fee contract. For the

reasons that follow, we reverse and remand.
      The undisputed facts show that on February 17, 2011, Andres Paredes suffered

a work-related back injury. Four weeks later, on March 19, 2011, Paredes signed an

attorney fee contract with former counsel. While represented by former counsel,

Paredes was awarded ongoing total temporary disability benefits.

      On December 19, 2013, Paredes terminated former counsel and retained new

counsel. On January 7, 2014, former counsel filed an attorney lien pursuant to Board

Rule 108 (e), seeking to recover fees in the amount of $35,207. On January 9, 2014,

former counsel filed an attorney fee approval form pursuant to Board Rule 108 (a).

Paredes objected, maintaining that the request for attorney fee approval was untimely

and therefore contractually barred.

      The ALJ approved the fee contract, “find[ing] that the record substantiates that

the contingency provided for in the attorney’s fee contract was met” and that

“[d]uring [f]ormer [c]ounsel’s representation and as a result of [their] efforts[,]

income benefits were commenced.” The ALJ awarded former counsel 25 percent of

Paredes’s income benefits beginning January 9, 2014, for a period not to exceed 350

weeks. Paredes appealed, and the Board affirmed and adopted the ALJ’s decision,

finding that the ALJ’s decision was supported by a preponderance of competent and

credible evidence. Paredes appealed to the superior court, which reversed the Board’s

                                          2
  decision, concluding that former counsel was not entitled to collect fees because they

  were terminated prior to submitting their attorney fee approval form. Former counsel

  filed an application for discretionary appeal, which this Court granted.

           1. Former counsel argues that the trial court erred by applying a de novo

  standard of review rather than an “any evidence” standard, which resulted in the

  disregard of the Board’s statutorily conferred authority to exercise discretion in

  approving attorney fee contracts.

                 When reviewing a workers’ compensation ruling, both the
           appellate court and the superior court must construe the evidence in the
           light most favorable to the party prevailing before the Appellate
           Division of the Board, and must affirm findings of fact as to disputed
           evidence if they are supported by any evidence. Both levels of court
           apply a de novo standard of review when considering the Appellate
           Division’s application of law to the facts.1


  “The question of whether the superior court applied the correct legal standard in

  evaluating the evidence . . . is one of law, which we review de novo.”2



      1
       Monk v. Parker, 331 Ga. App. 736, 739 (1) (771 SE2d 424) (2015), citing Ray Bell
Constr. Co. v. King, 281 Ga. 853, 854 (642 SE2d 841) (2007).
      2
          (Punctuation omitted.) Flores v. Keener, 302 Ga. App. 275, 276 (690 SE2d 903)
(2010).

                                               3
          Here, the superior court specifically found that “[t]his is a case of

  straightforward contract interpretation[,] and there is no factual dispute between the

  parties.” “[A]n issue of contract construction is usually a question of law for the court

  to resolve and, as such, it is subject to de novo review.”3 Accordingly, this

  enumeration is without merit.

          2. Former counsel further contend that pretermitting whether the superior court

  applied the proper standard of review, the court erred by reversing the Board’s award

  of attorney fees.

          The ALJ determined that the fee contract was valid, the contingency provided

  in the attorney fee contract was met, and former counsels’ representation resulted in

  the commencement of income benefits for the claimant, and the Board agreed with

  the ALJ’s findings. Nonetheless, the superior court found the findings contrary to

  law, pursuant to OCGA § 34-9-105 (c) (5).4




      3
        (Emphasis omitted.) Atlanta Emergency Svcs., LLC v. Clark, 328 Ga. App. 9, 11
(1) (761 SE2d 437) (2014).
      4
         OCGA § 34-9-105 (c) authorizes the superior court to set aside the Board’s award
if its members acted in excess of their powers, the decision was procured by fraud, the facts
do not support the decision, there is insufficient competent evidence to warrant its
decision, or the decision is contrary to law.

                                             4
          The fee agreement contained the following provision: “I understand that your

  hourly rate is $200[]. It is agreed that you can also charge and be paid for services

  rendered, [25] percent . . . of the gross weekly indemnity benefits, . . . or in quantum

  meruit, which ever is greater, prior to termination of this contract by either party.”

  The superior court interpreted this clause to preclude former counsel from collecting

  attorney fees because Paredes dismissed them before they made a claim for fees

  before the Board.

                The cardinal rule of contract construction is to ascertain the
          intention of the parties. If the terms of a contract are plain and
          unambiguous, the contractual terms alone determine the parties’ intent.
          A dictionary can supply the plain and ordinary meaning of a term, but
          a dictionary does not always provide a complete answer. If a term used
          in a contract is of uncertain meaning and may be fairly understood in
          more ways than one, it is ambiguous, and we apply the rules of contract
          construction in an effort to resolve the ambiguity. The proper
          construction of a contract is a question of law for a court to determine.5


  “An ambiguity is defined as duplicity, indistinctness, an uncertainty of meaning or

  expression used in a written instrument, and also signifies of doubtful or uncertain



      5
       (Punctuation omitted.) Carnett’s Properties, LLC v. Jowayne, LLC, 331 Ga. App.
292, 294 (771 SE2d 5) (2015).

                                              5
  nature; wanting clearness or definiteness; difficult to comprehend or distinguish; of

  doubtful purport; open to various interpretations.”6

          Here, the trial court specifically found that the provision at issue was “plain and

  unambiguous.” We disagree. By concluding that former counsel were not entitled to

  payment in this case because they failed to get paid before Paredes terminated them,

  the trial court found that the “prior to termination of this contract by either party”

  limitation in the parties’ fee agreement modified the phrase “you can . . . charge and

  be paid.” One could also, however, reasonably construe the limitation to modify the

  term “for services rendered,” so that former counsels’ fee demand could be approved

  for any services rendered before termination by Paredes.

          Thus, the trial court erred by ruling that the fee agreement was plain and

  unambiguous. In light of the ambiguity, the trial court should have applied the

  pertinent rules of contract construction, including consideration of extrinsic evidence




      6
        (Punctuation omitted.) Kammerer Real Estate Holdings, LLC v. PLH Sandy
Springs, LLC, 319 Ga. App. 393, 396 (1) (740 SE2d 635) (2012), overruled on other
grounds by Artson, LLC v. Hudson, 322 Ga. App. 859, 862, n. 1 (747 SE2d 68) (2013).

                                               6
  and parol evidence, as permitted.7 We therefore remand this case for further

  proceedings consistent with this opinion.8

          Judgment reversed and case remanded. Phipps, P. J., and Boggs, J., concur.




      7
        See Empire Distrib., Inc. v. George L. Smith II Georgia World Congress Center
Auth., 235 Ga. App. 742, 744 (509 SE2d 650) (1998).
      8
        See Amah v. Whitefield Academy, Inc., 331 Ga. App. 258, 261 (1) (770 SE2d 650)
(2015) (remanding to trial court to resolve ambiguity in statute); Eells v. State Farm Mut.
Auto. Ins. Co., 324 Ga. App. 901, 906 (2) (752 SE2d 70) (2013).

                                            7